DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The Information Disclosure Statements filed on (09/05/2019) and (12/07/2020) have been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 319.  Corrected (Figure 3C) drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: It appears that this reference character was mistakenly left out of paragraph [0055] in the specification.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0047], line 2: Reference character 330 should be changed to reference character 310 for the beam delivery device.  There is no 330 reference character in Figure 3A.  It is believed that the beam delivery device was intended to be labeled with reference character 310 as in paragraph [0048], line 1.
Paragraph [0055], line 6: “A zoom beam expander z-scan” should be labeled with a reference character.  The examiner believes this element was intended to be labeled with reference character 319, as in Figure 3C.
Appropriate correction is required.
Claim Rejections - 35 USC § 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the patient’s eye" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "the lens" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lubatschowski, et al. (U.S PGPUB No. 2012/0172852) and Horvath, et al. (U.S PGPUB No. 2012/0316544).
Regarding claim 36, Lubatschowski teaches (Figure 2, elements 1 and 5) A laser eye surgery control system (paragraph [0001]) comprising: a controller comprising one or more physical processors (paragraph [0005]); (Figure 2) a high numerical aperture zone, the high numerical aperture zone comprising a region where a cone angle of a laser beam with a high numerical aperture is not shadowed by an iris of the patient's eye (paragraph [0038], [0040] – Lubatschowski discloses a range of numerical aperture values which could account for a high and low numerical aperture); and (Figure 2) a low numerical aperture zone, the low numerical aperture zone comprising a region where the cone angle of the laser beam with a low numerical aperture is not shadowed by the iris (paragraph [0038], [0040]), (Figure 2) the low numerical aperture being lower than the high numerical aperture (paragraphs [0006], [0038], [0040] – paragraph [0006] explains that the laser can be connected to the controller in order to produce two or more three-dimensional compression zones.  With this information coupled with paragraph [0038], which discloses the wide range of numerical aperture values, including a specified preferred range, it is clear that the possibility of a high and low aperture zone exists), (Figure 2) the low numerical aperture zone being radially closer, on average, to an iris of the patient's eye than the high numerical aperture zone (paragraph [0038], [0040] – minimizing the risk of shielding by the iris is a priority and is combatted with guidance for the area towards the outer diameter of the lens); and a laser control module in communication with a laser source (paragraph [0001]) and configured to: control the laser source to deliver the laser beam having the high numerical aperture to the high numerical aperture zone without delivering the laser beam with the high numerical aperture to the low numerical aperture zone (paragraphs [0006], [0031], [0038] – There is no overlap between compression zones, i.e. high and low numerical aperture zones); and control the laser source to deliver the laser beam having the low numerical aperture to the low numerical aperture zone (paragraphs [0006], [0031], [0038]). Lubatschowski does not teach the limitation of instant claim 36, that is wherein the laser eye surgery control system comprises a fragmentation module configured to use the one or more physical processors to determine a laser fragmentation treatment plan.
Horvath teaches systems, an apparatus, and methods for cataract surgery and explains that a major step in cataract surgery is to fragment and remove the lens of the eye (paragraphs [0003]-[0004]).  Horvath also explains that a method of controlling the depth of focus of the laser spot for a laser eye surgery system includes adjusting the collimation angle of the beam after it exits a beam expander and prior to the beam 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Lubatschowski with the teachings of Horvath.  Lubatschowski specifically teaches a controller for a surgical laser, which is adapted to control a laser that can be connected to the controller.  Lubatschowski also teaches a method for the treatment of a crystalline lens of the eye with a lens nucleus and a lens cortex.  Lubatschowski further teaches that the controller of the eye surgery laser can produce two or more three-dimensional compression zones, each comprising a plurality of lesions, inside a lens cortex or a lens nucleus of a crystalline lens of the eye.  Although Lubatschowski teaches a controller for eye surgery, and although Lubatschowski’s controller could likely be adapted for cataracts surgery, there is no teaching as to how the invention is to be used to treat cataracts, and thus there is no teaching of a fragmentation module which would account for treatment of cataracts.  Horvath teaches a laser eye surgery system that is designed with the goal of performing cataracts surgery by fragmenting and removing the lens of the eye.  One of ordinary skill in the art at the time of invention would have recognized that the method step and system aspect of Horvath’s invention could have been implemented by the controller of Lubatschowski, which is already capable of producing compression zones and lesions to the crystalline lens of the eye.  One of ordinary skill in the art would want to use Lubatschowski’s controller because it is capable of controlling a laser source to deliver a laser beam to specified numerical aperture zones of the lens 
Regarding claims 37 and 41, Lubatschowski, in view of Horvath, renders obvious the control system of claim 36, further comprising an image processing module in communication with an imaging system (paragraph [0005]), the image processing module configured to receive an image of the patient's eye and to determine, using the at least one physical processor and based on the received image, a total laser treatment region in a lens of the patient's eye (paragraphs [0027], [0042]).  Lubatschowski further teaches that the imaging methods include Optical Coherence Tomography (paragraph [0027]).    
The laser eye surgery control system of claim 36 is obvious over Lubatschowski and Horvath as indicated hereinabove.  It further would have been prima facie obvious that the laser eye surgery control system comprise an image processing module in communication with an imaging system, the module configured to determine a total laser treatment region in a lens because Lubatschowski teaches using specific imaging systems for determining treatment regions (i.e. compression zones), including an optical coherence tomography system.  Therefore, the instant claims 37 and 41 are prima facie obvious over Lubatschowski, et al. and Horvath, et al.  
Regarding claim 38, Lubatschowski, in view of Horvath, renders obvious the control system of claim 37, wherein the image processing module is configured to determine, using the at least one physical processor and based on the received image, a size of a pupil of the patient's eye and a relative location and size of the lens of the patient's eye (paragraphs [0005], [0034], and [0037]). 

Regarding claim 39, Lubatschowski, in view of Horvath, renders obvious the control system of claim 38, wherein the fragmentation module is configured to receive the size of the pupil and the size of the lens of the patient's eye from the image processing module (paragraphs [0037]-[0038]), and to use the size of the pupil and the size of the lens to determine the high numerical aperture zone and the low numerical aperture zone (paragraphs [0037]-[0038] – An important characteristic used for the defining of the outer diameter of the annular region is the resulting conus of radiation emitted by the laser).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to have further modified the combined teachings of Lubatschowski and Horvath with further teachings of Lubatschowski.  Lubatschowski specifically teaches a controller for a surgical laser, which is adapted to control a laser 
Regarding claim 40, Lubatschowski, in view of Horvath, renders obvious the control system of claim 39, wherein the high numerical aperture zone is configured to maximize a volume in the lens where the laser beam having the high numerical aperture is used to perform laser lens fragmentation (paragraph [0010], [0038], [0040] – each of the compression zones extend along the length and depth of the lens cortex.  It is also inferred that maximum volume is desired due to the concern of overlapping with the iris.), wherein a maximum radius of the high numerical aperture zone from the center of the lens of the patient's eye is determined by a shadowing effect caused by the iris of the patient's eye (paragraphs [0034], [0038], [0040] – shadowing effect caused by the iris, i.e. shielding by the adjacent iris. Paragraph [0040] also mentions maximizing the diameter, which contributes to maximizing volume). 

Regarding claim 42, Lubatschowski, in view of Horvath, renders obvious the control system of claim 37, (Figure 2, elements 2 and 2a) wherein the fragmentation module is further configured to determine a safety zone comprising a region of the patient's eye that will not receive focused laser radiation (paragraphs [0036], [0038]-[0040], [0065]), the safety zone being, on average, closer to the iris of the patient's eye than the low numerical aperture zone (paragraphs [0039]-[0040] – The distance between the lesions to be produced and the iris in a direction of the optical axis of the eye or the visual axis respectively is a relevant parameter for determining a maximum outer diameter of the annular region for minimizing the risk of accidental tissue damages or incorrect or insufficient lesions, i.e. safety zone.), wherein the high numerical aperture zone, the low numerical aperture zone, and the safety zone occupy, in aggregate, approximately the entirety of the total laser treatment region (paragraphs [0006], [0038]-[0040]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to have further modified the combined teachings of Lubatschowski and Horvath with further teachings of Lubatschowski.  Lubatschowski specifically teaches a controller for a surgical laser, which is adapted to control a laser that can be connected to the controller.  Lubatschowski also teaches a method for the treatment of a crystalline lens of the eye with a lens nucleus and a lens cortex.  Lubatschowski also teaches that the controller of the eye surgery laser can produce two or more three-dimensional compression zones, each comprising a plurality of lesions, inside a lens cortex or a lens nucleus of a crystalline lens of the eye.  Lubatschowski also teaches that the laser specifications include numerical apertures of approximately 0.01-0.6, preferably 0.15-0.35.  Lubatschowski also explains that a wide radiation conus resulting from a large aperture leads to the area covered by radiation getting larger the deeper within the crystalline lens the lesions are to be produced.  Therefore, claim 42 is unpatentable over Lubatschowski, et al. and Horvath, et al.
Regarding claim 43, Lubatschowski, in view of Horvath, renders obvious the control system of claim 42, wherein the safety zone is a region of the lens of the patient's eye comprising a volume that is at least about 0.5 mm inwards from an edge of an iris of the patient's eye (paragraphs [0064]-[0065] – 500 micrometers = .5 mm), and 500 micrometers = .5 mm).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to have further modified the combined teachings of Lubatschowski and Horvath with further teachings of Lubatschowski.  Lubatschowski specifically teaches a controller for a surgical laser, which is adapted to control a laser that can be connected to the controller.  Lubatschowski also teaches a method for the treatment of a crystalline lens of the eye with a lens nucleus and a lens cortex.  Lubatschowski further teaches that the outer diameter of the annular region of the crystalline lens, which is influenced by the edge of the iris, is defined with a safety clearance that is preferably 100-500 micrometers.  Lubatschowski even further teaches that it is important to ensure that the compression zones do not penetrate the capsule of the crystalline lens, thus there is preferably a volume extending 100-500 micrometers from the capsule in the direction of the center of the crystalline lens that remains intact and without lesions.  It would have been obvious to one of ordinary skill in the art that the safety zone of 100-500 micrometers from the capsule includes the anterior and posterior lens capsules.  Therefore, claim 43 is unpatentable over Lubatschowski, et al. and Horvath, et al.
Regarding claim 44, Lubatschowski, in view of Horvath, renders obvious the control system of claim 36, wherein the fragmentation module is further configured to determine a third zone of the lens of the patient's eye (paragraph [0006]), (Figures 2 and 3, elements 5 and 5a) the third zone being located between the high numerical aperture zone and the low numerical aperture (paragraphs [0006], [0038], [0084]), and 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to have further modified the combined teachings of Lubatschowski and Horvath with further teachings of Lubatschowski.  Lubatschowski specifically teaches a controller for a surgical laser, which is adapted to control a laser that can be connected to the controller.  Lubatschowski also teaches a method for the treatment of a crystalline lens of the eye with a lens nucleus and a lens cortex.  Lubatschowski also teaches that the controller of the eye surgery laser can produce two or more three-dimensional compression zones, each comprising a plurality of lesions, inside a lens cortex or a lens nucleus of a crystalline lens of the eye.  Lubatschowski further teaches that the controller is adapted to define the starting point and end point of each compression zone such that the compression zones do not overlap.  Lubatschowski also teaches that the laser specifications include numerical apertures of approximately 0.01-0.6, preferably 0.15-0.35.  Therefore, one of ordinary skill in the art would recognize that the possibility of different compression zones, or numerical aperture zones, due to the wide range of potential numerical aperture values.  Therefore, claim 44 is unpatentable over Lubatschowski, et al. and Horvath, et al.
Regarding claim 45, Lubatschowski, in view of Horvath, renders obvious the control system of claim 36, wherein the high numerical aperture is greater than or equal to 0.25 (paragraph [0038])
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to have further modified the combined teachings of Lubatschowski and Horvath with further teachings of Lubatschowski.  Lubatschowski specifically teaches a controller for a surgical laser, which is adapted to control a laser that can be connected to the controller.  Lubatschowski also teaches a method for the treatment of a crystalline lens of the eye with a lens nucleus and a lens cortex.  Lubatschowski also teaches that the controller of the eye surgery laser can produce two or more three-dimensional compression zones, each comprising a plurality of lesions, inside a lens cortex or a lens nucleus of a crystalline lens of the eye.  Lubatschowski also teaches that the laser specifications include numerical apertures of approximately 0.01-0.6, preferably 0.15-0.35.  One of ordinary skill in the art would recognize that the possibility of a high numerical aperture zone is possible with this wide range of numerical aperture values.  Therefore, claim 45 is unpatentable over Lubatschowski, et al. and Horvath, et al.
Regarding claim 46, Lubatschowski, in view of Horvath, renders obvious the control system of claim 36, wherein the low numerical aperture is less than or equal to 0.15 (paragraph [0038]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to have further modified the combined teachings of Lubatschowski and Horvath with further teachings of Lubatschowski.  Lubatschowski 
Regarding claim 47, Lubatschowski, in view of Horvath, render obvious the control system of claim 36, wherein the laser control module is further configured to control the laser source to track a position of the laser beam with a laser scanning system of the laser source (paragraphs [0027]-[0028]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to have further modified the combined teachings of Lubatschowski and Horvath with further teachings of Lubatschowski.  Lubatschowski specifically teaches a controller for a surgical laser, which is adapted to control a laser that can be connected to the controller.  Lubatschowski also teaches a method for the treatment of a crystalline lens of the eye with a lens nucleus and a lens cortex.  Lubatschowski also teaches that the controller of the eye surgery laser can produce two or more three-dimensional compression zones, each comprising a plurality of lesions, 
Regarding claim 48, Lubatschowski, in view of Horvath, renders obvious the control system of claim 36.  Lubatschowski does not teach the limitation of instant claim 48, that is wherein the laser control module is further configured to control the laser source to adjust a set of lens elements of the laser source to adjust a numerical aperture of the laser beam when delivery of the laser beam passes between the high numerical aperture zone and the low numerical aperture zone.
Horvath teaches systems, an apparatus, and methods for cataract surgery and explains that a major step in cataract surgery is to fragment and remove the lens of the eye (paragraphs [0003]-[0004]).  Horvath also explains that a method of controlling the depth of focus of the laser spot for a laser eye surgery system includes adjusting the collimation angle of the beam after it exits a beam expander and prior to the beam striking the lens (paragraph [0027]).  This step, along with other steps pertaining to controlling a depth of focus of the laser spot, are used to create a three dimensional treatment area within the eye tissue (paragraph [0027]).  Horvath further teaches that the laser source of the laser delivery system comprises means for expanding the beam 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Lubatschowski with the teachings of Horvath as they both teach embodiments of laser eye surgery.  Lubatschowski specifically teaches a controller for a surgical laser, which is adapted to control a laser that can be connected to the controller.  Lubatschowski also teaches a method for the treatment of a crystalline lens of the eye with a lens nucleus and a lens cortex.  Lubatschowski further teaches that the controller of the eye surgery laser can produce two or more three-dimensional compression zones, each comprising a plurality of lesions, inside a lens cortex or a lens nucleus of a crystalline lens of the eye. Lubatschowski also teaches that the laser specifications include numerical apertures of approximately 0.01-0.6, preferably 0.15-0.35.  While Lubatschowski teaches a wide range of numerical aperture values, there is no teaching of the adjustment of lens elements being used to adjust the numerical aperture of the laser beam.  Horvath teaches the ability of the lens to be moved in order to adjust the numerical aperture of the laser beam.  One of ordinary skill in the art would recognize that this feature could be easily implemented into Lubatschowski’s controller which can produce multiple compression zones in the lens of the eye over a wide range of numerical apertures.  One of ordinary skill in the art would want to incorporate the feature of Horvath’s system .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dantus (U.S PGPUB No. 2014/0058367) teaches an adaptive laser system for ophthalmic use.  Goldshleger, et al. (U.S PGPUB No. 2013/0158530) teaches a cataract surgical system that includes a laser controller to generate an electronic representation of a target scan pattern.  Raksi (U.S PGPUB No. 2011/0118713) teaches systems and techniques for providing variable scanning control in delivering a laser beam of laser pulses to a surgical target.  Kurtz, et al. (U.S PGPUB No. 2010/0324543) teaches a method for integrated eye surgery that can include determining a cataract-target region in a lens of the eye.  Kurtz (U.S PGPUB No. 2009/0143772) teaches techniques, an apparatus, and systems for laser surgery to provide protection of sensitive tissues from surgical laser pulses.  Harder, et al. (Proceedings of 17th Iranian Conference of Biomedical Engineering) teaches new clinical methods of using femtosecond laser pulses in refractive surgery.  Thompson, et al. (IEEE Explore) teaches a therapeutic and diagnostic application of lasers in ophthalmology.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792